REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Chandran et al. (US 6591234 B1), Carver (US 3989897), Surucu (US 6678648 B1), and Kim (US 20160050506 Al), expressly teaches or reasonably suggests, “a band separator comprising a plurality of resonators,
…
 a signal processor comprising a plurality of individual channel sound signal processors that have one-to-one correspondence with the plurality of resonators and have a threshold intensity level that is individually set for each of the plurality of individual channel sound signal processors, each of the plurality of individual channel sound signal processors comprising a selector configured to 
…
select the sound signal that is received from the corresponding resonator in response to an intensity of the sound signal received from the corresponding resonator being greater the threshold intensity level, and

Independent claims 8 and 18-21 are allowed for the same reasons as claim 1.
	Dependent claims 2-7 and 9-17 are allowed because they containing all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654                                                                                                                                                                                            

/PAUL KIM/Primary Examiner, Art Unit 2654